Gilbert, J.
Kahn filed a petition against the Standard Oil Company, seeking to enjoin the construction and operation of a ■gasoline and oil filling-station near his residence. On the interlocutory hearing the court granted an injunction. That judgment was reversed. Standard Oil Co. v. Kahn, 165 Ga. 575 (141 S. E. 643), where a full statement of the case and an elaborate discussion of the law applicable thereto will be found. Before the judgment of this court was made the judgment of the trial court, petitioner filed amendments which were disallowed, and the exception in this case is to that judgment. The allegations made in the amendments are mere elaborations of the petition as originally filed, and do not in any way admit of a different judgment. Allegations to the effect that the filling-station would be operated so that it would become a nuisance are mere conclusions, and are not allegations of existing facts. Therefore the court did not err in disallowing said amendments. Judgment affirmed.

All the Justices concur.